COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                    §
                                                                    No. 08-21-00106-CR
  IN RE:                                            §

                                                    §         AN ORIGINAL PROCEEDING
  THE STATE OF TEXAS,
                                                    §                 IN MANDAMUS
  RELATOR.                                          §

                                                    §


                                  MEMORANDUM OPINION

       The State of Texas (“Relator”) has filed a petition for a writ of mandamus against the

Honorable Pedro Gomez, Jr., judge of the 112th District Court of Pecos County, Texas, contending

that the trial court failed to issue requested findings of fact and conclusions of law after granting a

motion to suppress in Trial Cause No. P-3968-112-CR. See State v. Cullen, 195 S.W.3d 696, 700

(Tex.Crim.App. 2006)(requiring a trial court to express its findings of fact and conclusions of law

when requested by a losing party after rendering a decision on a motion to suppress). The State

contends the findings are necessary to allow it to prosecute its interlocutory appeal from the

suppression order. That appeal is docketed in a parallel proceeding before this Court as The State

of Texas v. Satdiel Jeremy Dominguez, No. 08-21-00036-CR.

       On June 29, 2021, the Pecos County District Clerk filed a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law issued on June 23, 2021, in Trial

Cause No. P-3968-112-CR. The trial court’s issuance of findings of fact and conclusions of law

has rendered this matter moot, since there is no longer a live controversy over the status of past

due findings. See In re Caballero, 594 S.W.3d 843, 846 (Tex.App.—El Paso 2020, orig.

proceeding)(mandamus may be mooted by certain trial court actions while the petition remains

pending).

       Because the trial court has issued the requested findings of fact and conclusions of law, we

dismiss this mandamus action as moot.



June 30, 2021
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  2